DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/31/2019.  Claims 1-15 have been examined by the Applicant.  This office action is made Non-Final.

Claim Interpretation
Claims 1-8 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a first communication unit for transmitting,” and “a second communication unit for receiving” recited in claims 1;  “first communication unit to transmit” recited in claim 2, “second communication unit performs pairing” recited in claim 4; and “first communication unit to transmit” recited in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615).

As per claim 1, A mobile device communicating with a server providing a service requiring input of user authentication information, the mobile device comprising (Ko: See Fig. 2, mobile device communicating with a server (i.e. service server) providing a service requiring input of user authentication information): 
a display for, based on the mobile device being connected to a server (Ko: para. 0082, 0084, host computer (i.e. mobile device) being connected to a server (i.e. service server), than a display for the host computer (i.e. mobile device)), displaying an authentication information input screen for receiving the user authentication information (Ko: para. 0039, 0054, See Fig. 5 #155, display (i.e. user authentication interface) is a displayed on the screen of the host computer #100, is a mobile device because Ko discloses the host device can be a laptop computer or notebook (i.e. mobile device); 
(Ko: para. 0083, user logs in by inputting user ID and password (i.e. authentication information) and the login credentials are transmitted to the server (i.e. service server)).
Ko does not explicitly disclose first simple authentication information generated in the mobile device; a second communication unit for receiving unique information of an electronic device by communicating with the electronic device; and a processor configured to: generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device, transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other, and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched. 
Takeuchi disclose first simple authentication information generated in the mobile device (Takeuchi: para. 0086, external device (i.e. mobile device) generates authentication information (i.e. first simple authentication information); a second communication unit for receiving unique information of an electronic device by communicating with the electronic device (Takeuchi: para. 0132, 0141 receiving unique information code number (i.e. phone number or serial number of electronic device (i.e. portable device)); and a processor configured to: generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information) by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number) transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information), and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched (Takeuchi: para. 0111-0112, server determines if the authentication information is correct or not, rejects if it does not, displayed). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include first simple authentication information generated in the mobile device; a second communication unit for receiving unique information of an electronic device by communicating with the electronic device; and a processor configured to: 
generate second simple authentication information by using unique information of the mobile device and the unique information of the electronic device, transmit the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other, and control the display to display an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched of Takeuchi with Ko both are analogous in the art of authentication, the motivation to perform this system/method is that if the external device falls into the wrong hands by theft or loss, the authentication of the external device connected to the other phone device is not successful, thus damage to the user is prevented (Takeuchi: para. 0035).
As per claim 2, Ko discloses Takeuchi discloses the mobile device of claim 1.   The combination of Ko and Takeuchi further discloses wherein the processor is configured to: based on a user command for registering simple authentication information being inputted (Ko: para. 0108, 0111, 0032, user command (i.e. user clicks or selects the button) for registering authentication information being inputted), generate the first simple authentication information using unique information of the mobile device and unique information of the electronic device (Takeuchi: para. 0101, generate authentication information by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number), and control the first communication unit to transmit the inputted user authentication information and the first simple authentication information to the server (Takeuchi: para. 0032,  0111-0112, transmit the authentication information to the server which stores the authentication information). 
           Same Motivation as claim 1 above.
           As per claim 3, Ko and Takeuchi discloses the mobile device of claim 2.   Takeuchi further discloses wherein the server, based on the user authentication information and the first simple authentication information being received from the mobile device (Takeuchi: para. 0107, 0111, server based on the authentication information being received from the external device (i.e. mobile device)), matches the first simple authentication information and the user authentication information and stores the matched first simple authentication information and user authentication information (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information). 

           As per claim 4, Ko and Takeuchi discloses the mobile device of claim 1.
           The combination of Ko and Takeuchi further discloses wherein the second communication unit performs pairing with the electronic device according to a near-field communication method (Ko: para. 0009, electronic device (i.e. host computer) according to a near-field communication method (i.e. NFC)), and wherein the processor obtains unique information of the electronic device (Takeuchi: para. 0043, 0101, the unique information is the ID of the external device (i.e. electronic device)) in the pairing process (Ko: para. 0030, pairing (i.e. NFC).

            As per claim 8, Ko and Takeuchi discloses the mobile device of claim 1. Ko further discloses wherein the electronic device is a stationary electronic device which is fixedly arranged on a predetermined position and used (Ko: para. 0039, stationary electronic device (i.e. smart TV) fixedly arranged on a predetermined position and used (i.e. built-in device a home appliance)).

	As per claim 9, Ko discloses a user authentication method of a mobile device, the method comprising: 
based on the mobile device being connected to a server providing a service requiring input of user authentication information (Ko: para. 0082, 0084, host computer (i.e. mobile device) being connected to a server (i.e. service server), than a display for the host computer (i.e. mobile device)), displaying an authentication information input screen for receiving the user authentication information (Ko: para. 0039, 0054, See Fig. 5 #155, display (i.e. user authentication interface) is a displayed on the screen of the host computer #100, is a mobile device because Ko discloses the host device can be a laptop computer or notebook (i.e. mobile device); 
transmitting, to the server, the user authentication information inputted through the authentication information input screen (Ko: para. 0083, user logs in by inputting user ID and password (i.e. authentication information) and the login credentials are transmitted to the server (i.e. service server).
Ko does not explicitly disclose first simple authentication information generated in the mobile device; receiving unique information of the electronic device by communicating with an electronic device; generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device; transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other; and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched.
Takeuchi discloses first simple authentication information generated in the mobile device (Takeuchi: para. 0086, external device (i.e. mobile device) generates authentication information (i.e. first simple authentication information); receiving unique information of the electronic device by communicating with an electronic device (Takeuchi: receiving unique information code number (i.e. phone number or serial number of electronic device (i.e. portable device)); generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information) by using unique information of the mobile device (i.e. external device) the unique information is the ID of the external device (i.e. electronic device), and the unique information of the electronic device (i.e. mobile device) is the phone number and serial number); transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information); and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched (Takeuchi: para. 0111-0112, server determines if the authentication information is correct or not, rejects if it does not, displayed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to first simple authentication information generated in the mobile device; receiving unique information of the electronic device by communicating with an electronic device; generating second simple authentication information by using unique information of the mobile device and the unique information of the electronic device; transmitting the second simple authentication information to the server which stores the first simple authentication information and the user authentication information which are matched with each other; and displaying an authentication result screen provided from the server according to whether the first and the second simple authentication information are matched
of Takeuchi with Ko both are analogous in the art of authentication, the motivation to perform this system/method is that if the external device falls into the wrong hands by theft or loss, the authentication of the external device connected to the other phone device is not successful, thus damage to the user is prevented (Takeuchi: para. 0035).

As per claim 10, previous limitations have already been addressed (see claims 1 and 2).
            As per claim 11, previous limitations have already been addressed (see claims 1 and 3). 
	As per claim 12, previous limitations have already been address (see claims 1 and 4).

Claims 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615) and further in view of Helaine et al (2010/0146075).
           As per claim 5, Ko and Takeuchi discloses the mobile device of claim 4.
           The combination of Ko and Takeuchi further discloses wherein the processor is configured to: based on the mobile device being paired with the electronic device (Ko: See Fig. 1, mobile device (i.e. computer device #100) being paired with the electronic device (i.e. phone device #200) paired by using NFC)), generate the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information), control the first communication unit to transmit the second simple authentication information to the server (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server which stores the authentication information). 
Ko and Takeuchi do not explicitly disclose based on the mobile device being reconnected to the server.
Helaine discloses based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device) being reconnected with the server).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include based on the mobile device being reconnected to the server of Helaine with (Helaine: para. 0117).
            As per claim 6, Ko, Takeuchi, and Helaine discloses the mobile device of claim 4.  
The combination of Ko, Takeuchi, and Helaine further discloses wherein the processor is configured to: based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device)), confirm whether the mobile device is paired with the electronic device, based on the mobile device and the electronic device being paired (Ko: para. 0084-0085, 0108, confirm whether the mobile device is paired with the electronic device, the pairing is done by using NFC, user command (i.e. user clicks or selects the button)), generate the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information), and control the first
communication unit to transmit the second simple authentication information to the server (Takeuchi: para. 0032, 0111-0112, transmit the authentication information to the server). 
Same Motivation as claim 5 above.

As per claim 13, rejected under similar scope as claim 6.

As per claim 14, Ko and Takeuchi discloses the method of claim of claim 12.  The combination of Ko, Takeuchi, and Helaine discloses wherein the generating the second simple authentication information comprises (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information):
based on the mobile device being reconnected to the server (Helaine: para. 0118, mobile device (i.e. mobile radio communications device)), confirming whether the mobile device is paired with the electronic device; and based on the mobile device and the electronic device being (Ko: para. 0084-0085, 0108, confirm whether the mobile device is paired with the electronic device, the pairing is done by using NFC, user command (i.e. user clicks or selects the button)), generating the second simple authentication information (Takeuchi: para. 0101, generate authentication information (i.e. second simple authentication information).
Same Motivation as claim 5 above.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (2017/0055146) in view of Takeuchi (2003/0134615) and further in view of Venkatesan et al (2015/0381594).
            As per claim 7, Ko, and Takeuchi discloses the mobile device of claim 4.
            Ko and Takeuchi does not explicitly disclose wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information. 
	Venkatesan discloses wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information (Venkatesan: para. 0039, the devices may be disconnected (i.e. released from pairing), deletes the authentication information (i.e. credential)).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the processor, based on pairing of the mobile device and the electronic device being released, deletes the authentication information of Venkatesan with Ko and Takeuchi all are analogous in the art of communicating with the server, the motivation is that this is a security measure in that the devices are no longer enabled or (Venkatesan: para. 0039).

	As per claim 15, rejected under similar scope as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
 


 5/6/2021
/J.E.J/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439